Citation Nr: 0316309	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  01-04 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to vocational rehabilitation benefits under the 
provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The veteran had active service in the U.S. Marine Corps from 
June 1964 to June 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2001 determination of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.  In 
February 2002, the Board remanded this matter to afford the 
veteran the opportunity to appear at a hearing, as he had 
requested.  In conformance with his request, in November 
2002, the veteran testified before the undersigned Acting 
Veterans Law Judge via videoconference.  A transcript of that 
hearing is of record.


REMAND

In February 2003, the Board reviewed the record and noted 
that the veteran's vocational rehabilitation folder had not 
been associated with the record on appeal.  As the vocational 
rehabilitation folder contained information which was 
necessary to make a decision regarding the issue on appeal, 
the Board made an attempt to obtain this folder, pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2).

Unfortunately, according to e-mail correspondence from the 
RO, the veteran's vocational rehabilitation folder has 
apparently been misplaced.  Efforts by the Board to locate 
this file have been unsuccessful.  As the information 
contained in this vocational rehabilitation folder is crucial 
to deciding the issue on appeal, an attempt must be made to 
reconstruct it.  The Board apologizes for the delay in the 
adjudication of this case.

Given the nature of this case and the appartient loss of the 
vocational rehabilitation folder, the Board is of the opinion 
that a Social and Industrial Survey would be useful in 
ensuring that the record on appeal is complete for a fair 
adjudication of the veteran's claim.  

Although the Board regrets the delay caused by this remand, 
the veteran is advised that it is necessary to ensure that 
there is a complete record upon which to decide his appeal 
and to ensure that he is afforded every possible 
consideration.  In that regard, the Board notes the veteran's 
obvious concern regarding the delay in deciding this matter.  
See e.g. his April 24, 2003 letter ("It's now been over five 
months since my appeal was heard...").  The Board observes 
that part of the delay was due to complying with the 
veteran's request for a copy of his 475 page claims folder.  
In the past, the RO's need to adjudicate the claim of service 
connection and an increased evaluation for post-traumatic 
stress disorder (PTSD) has also delayed the adjudication of 
the vocational rehabilitation claim.  In any event, the 
veteran is assured that his case will be afforded expeditious 
treatment by the RO, as required by 38 U.S.C.A. § 5101 (West 
2002).  

Accordingly, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following actions:

1.  If the RO determines that no 
reasonable possibility exists that the 
veteran's vocational rehabilitation 
folder can be located, an attempt should 
be made to reconstruct it through 
appropriate means, including by 
contacting the veteran and asking him to 
submit copies of any vocational 
rehabilitation documents he may have in 
his possession.  The RO should document 
the steps taken to reconstruct the 
vocational rehabilitation folder.

2.  A VA social and industrial survey 
should be performed for the purposes of 
obtaining information regarding whether 
the veteran has an employment handicap 
for VA purposes.  The term "employment 
handicap" means an impairment of a 
veteran's ability to prepare for, obtain, 
or retain employment consistent with his 
abilities, aptitudes, and interests.  To 
that end, the report should include all 
appropriate information, including the 
veteran's medical history, education and 
employment history.  

The RO should then review the claim.  If the benefits sought 
on appeal are not granted to the veteran's satisfaction, he 
and his representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The veteran need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and/or argument on the remanded 
matters while the case is in remand status.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
	John J. Crowley
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




